Matthews J.
delivered the opinion of the court. This suit is brought for the recovery of two slaves, alleged by the plaintiff to be in the possession of the defendant.—The latter, in his answer, denies the title of the former to the property claimed; admits it to be in his possession, and claims title by virtue of a sheriff’s sale, &c. Judgment was rendered for the defendant in the court below; from which, the plaintiff appealed.
The judge a quo, in giving judgment, seems to admit, that the plaintiff had fully made out his title to the slaves in question, or to slaves of their names; but failed in identifying them as the same possessed by the defendant. The evidence of the case, *636appears to us, to establish, completely, a title to two slaves, as named in the petition of the appellant. And the defendant’s answer, according to our view, conclusively admits, that they are the same slaves sold by him, for which the plaintiff sues. Slaves, being men, are to be identified by their proper names, which distinguishes them one from another; and where there are two or more of the same name, by some other, which distinguishes them in relation to physical, or, perhaps, moral qualities.
Eastern Dis’ct

April, 1827.

If a suit be brought to recover slaves, and they are named in the petition of the plaintiff, and the defendant admits that he is in possession of slaves, as designated by the names given by the petitioner, without alleging those which he possesses to be others, having names similar;—can any doubt be reasonably entertained that the slaves sued for, and the slaves possessed, are the same?
The present is a real action, and may be likened to a suit for a particular piece or tract of land, described by a plaintiff in his petition, and the defendant admits in his answer, that he is in possession, and sets up a title in himself. Surely, in such plea *637ding, no proof would be required of the locus in quo or identity of the land. Change the suit now under consideration, to one for land, and it is the case put, which is very plain; and we think it equally plain, although for the recovery of slaves.
Porter for the plaintiff, Nicholls for the defendant.
It is therefore, ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that the plaintiff and appellant, do recover from the defendant and appellee, the slaves described in his petition, with costs in both courts; reserving to the defendant all legal claims which he may have in warranty, against other persons, &c.